Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-17 allowed.
The following is an examiner’s statement of reasons for allowance:
Obvious double patenting has been overcome by the received and approved Terminal Disclaimer.  Independent claims 2, 6, 10 and 14 are recite similar inventive claim limitations as that in cancelled claimed 1 for method & apparatus of master + secondary base stations communicating along with mobility management entity (MME) using an inventive LHN ID approach. Updated search fail to find closest prior art per priority date of this instant application fulfilling all the claim features as a whole by anticipation or by combination of existing prior art found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Anthony (US 2013/0121250) describing data breakout at edge of mobile data network (title), Yeoum (US 2011/0235605) describing radio resource allocation of HeNB using breakout session (title + para. 6 & 10-11), Lair (US 2011/0026463) describing optimizing data connection in packet data network with local breakout of user traffic when UE is roaming between PLMNs, Billau (US 2013/0336207) describing a network breakout system at the edge where data is broken out, Xu (US 2014/0169286) describing hub breakout roaming, Korhonen (US 2012/0120939) describing mobile access gateway as a local breakout solution, Mehta (US 2011/0235595) describing breakout gateway for mobile date traffic (abstract), Faccin (US 8,295,830) describing enabling authorization of local breakout (title), and Sarnaik (US 8,432,871) describing offloading mobile traffic from mobile core network (title).                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197.  The examiner can normally be reached on M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469